PER CURIAM.
Appellants were indicted, tried and convicted of the crimes of housebreaking and robbery.
Counsel appointed by this court has conscientiously examined the record and has presented all questions about which some contention could reasonably be made. He has pressed upon us four points admittedly not raised in the District Court1 but which he asks us to consider under the provisions of Rule 52(b), Federal Rules of Criminal Procedure, 18 U.S.C.A.2
We have carefully examined the record and find no error affecting substantial rights; nor do we, in this case, see any reason to invoke our discretionary function under Rule 52(b).
Affirmed.

. Appellant at the trial level was represented by counsel of Ms own choosing.


. “Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court.”